Citation Nr: 0616228	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-16 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include paranoid schizophrenia.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran served on active duty from July to September 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the veteran's application to reopen 
claims of entitlement to service connection for PTSD and for 
chronic paranoid schizophrenia.  The veteran perfected a 
timely appeal of these determinations to the Board.

In January 2006, the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the local 
regional office.  At the hearing, the veteran submitted 
additional evidence that was accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in adjudicating his appeal.

The issues of entitlement to service connection for PTSD and 
for a psychiatric disorder, to include paranoid 
schizophrenia, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the same month, the RO notified the veteran of its 
decision and of his appellate rights; the veteran did not 
appeal this determination and the decision became final.
.
2.  Evidence added to the record since the March 1999 rating 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, and material, 
because it bears directly and substantially on the issue on 
appeal, and is so significant that it must be considered in 
order to fairly decide the merits of the case. 

3.  In an August 1998 rating decision, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a mental condition; in October 1998, 
the RO notified the veteran of its decision and of his 
appellate rights; the veteran did not appeal this 
determination and the decision became final.
.
4.  Evidence added to the record since the August 1998 rating 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, and material, 
because it bears directly and substantially on the issue on 
appeal, and is so significant that it must be considered in 
order to fairly decide the merits of the case. 


CONCLUSIONS OF LAW

1.  Evidence received since the March 1999 rating decision is 
new and material; the claim of entitlement to PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005). 

2.  Evidence received since the August 1998 rating decision 
is new and material; the claim of entitlement to service 
connection for a psychiatric condition, to include paranoid 
schizophrenia, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.  New and material evidence.

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO prior to 
August 2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
veteran filed his application to reopen his claims, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the August 
1998 and March 1999 rating decisions includes numerous 
private and VA medical records, records from the Social 
Security Administration, and statements and written argument 
submitted by or on behalf of the veteran.

Of particular significance are the medical records and 
records from the Social Security Administration indicating 
that the veteran suffers from schizophrenia and other 
psychiatric disorders.  This evidence bears directly and 
substantially upon the specific matters under consideration.  
This evidence is also neither cumulative nor redundant, and 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims of 
service connection.  Having determined that new and material 
evidence has been added to the record, the veteran's claims 
of service connection are reopened.


ORDER

1.  As new and material evidence has been presented, the 
veteran's claim of service connection for PTSD is reopened; 
the appeal is granted to this extent only.

2.  As new and material evidence has been presented, the 
veteran's claim of service connection for a psychiatric 
condition, to include paranoid schizophrenia, is reopened; 
the appeal is granted to this extent only.



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

In January 2006 testimony before the Board, the veteran 
identified medical records related to his conditions that 
have not been associated with this claims file.  These 
include records from the Dallas, Texas, VA Medical Center 
dated in September 2005.  In this regard, the Board notes 
that that veteran testified that, after hurricane Katrina, 
the veteran temporarily relocated to Texas and was treated 
for his psychiatric conditions at the Dallas VA Medical 
Center in September 2005.  The records of this treatment have 
not been associated with the veteran's claims file.  This 
matter should therefore be remanded for further development 
in order to assist the veteran in obtaining these records.  
The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

With respect to the veteran's PTSD and psychiatric claims, 
the Board notes that the veteran has been diagnosed with PTSD 
on at least one occasion, but has also had this condition 
ruled out.  The veteran has also been diagnosed with 
schizophrenia, adjustment disorder, and polysubstance abuse 
in remission.  The veteran however, has not been afforded a 
VA examination in connection with his claims since August 
1993.  The Board finds, therefore that a VA psychiatric 
examination is in order to determine the exact nature of any 
psychiatric condition that the veteran may have, and to 
determine if any presently existing psychiatric disorder is 
directly related to or had its onset during service or within 
one year of service.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities in this case.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
evidence not previously provided to VA is 
necessary to substantiate his claims of 
service connection for PTSD and a 
psychiatric disability, to include 
paranoid schizophrenia.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran, and which portion, if any, 
VA will attempt to obtain on the 
veteran's behalf.  The letter should also 
request that the veteran provide any 
evidence in his possession that pertains 
to the claims.  The letter should also 
contain a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his psychiatric conditions since 
service.  This should specifically 
include treatment records from the 
Dallas, Texas, VA Medical Center dated 
since August 2005.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  With respect to the veteran's claim 
of entitlement to service connection for 
PTSD, the RO should request that the 
veteran provide any additional specific 
information, including dates, locations, 
names of other persons involved, etc., 
relating to claimed stressful events in 
service.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The RO must then review the 
entire claims file and prepare a summary 
of all claimed stressors.  The RO should 
then make all reasonable attempts to 
verify these incidents.  If applicable, 
this summary and all associated documents 
should be sent to the U. S. Army and 
Joint Services  Records Research Center 
(JSRRC), 7701 Telegraph Road, Kingman 
Building, Room 2C08 Alexandria, VA 22315-
3802, and the JSRRC should be requested 
to provide any information that might 
corroborate the veteran's alleged 
stressors.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and etiology 
of any psychiatric disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude diagnoses 
of PTSD and/or schizophrenia.  

If the examiner diagnoses a psychiatric 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran exhibited 
the initial manifestations of such 
disability in service.  If the examiner 
diagnoses PTSD, the examiner should 
indicate the stressor(s) underlying that 
diagnosis.  In addition, if the examiner 
diagnoses a psychosis, including 
schizophrenia, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran 
exhibited the initial manifestations of 
the disorder during his period of 
military service or within one year of 
his discharge.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims.  If any determination 
remains adverse, the veteran must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


